      Case 2:21-cv-00683-TLN-EFB Document 3 Filed 04/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    RONALD EUGENE JAMES,                              No. 2:21-cv-0683-EFB P
11                        Plaintiff,
12           v.                                         ORDER
13    ELK GROVE POLICE DEPARTMENT,
14                        Defendant.
15

16
            Plaintiff is a county jail inmate proceeding without counsel in an action brought under 42
17
     U.S.C. § 1983. To proceed with a civil action a plaintiff must pay the $402 filing fee required by
18
     28 U.S.C. § 1914(a) or request leave to proceed in forma pauperis and submit the affidavit and
19
     trust account statement required by 28 U.S.C. § 1915(a). Plaintiff has neither paid the fee nor
20
     submitted an application for leave to proceed in forma pauperis.
21
            If plaintiff wishes to proceed, he must submit either the filing fee or the application
22
     required by § 1915(a) within 30 days from the date of service of this order. The Clerk of the
23
     Court is directed to mail to plaintiff a form application for leave to proceed in forma pauperis.
24
     Failure to comply with this order may result in the dismissal of this action.
25
            So ordered.
26
     Dated: April 22, 2021.
27

28
